      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARLOS CLAUDIO,                             :   CIVIL ACTION NO. 1:20-CV-434
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
STEWART ACKERMAN, PA,                       :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Plaintiff Carlos Claudio (“Claudio”), an inmate who was housed at all

relevant times at the State Correctional Institution, Benner, Pennsylvania (“SCI-

Benner”), initiated the above-captioned action on January 22, 2020 by filing a

complaint in the Court of Common Pleas of Centre County, Pennsylvania. (Doc. 1-

2). Claudio asserts that Physician Assistant Ackerman failed to provide adequate

medical care. (Id.) Defendant Ackerman filed a notice of removal on March 13,

2020 (Doc. 1), and a motion to dismiss on March 18, 2020 (Doc. 5). For the reasons

set forth below, the court will grant the motion to dismiss with respect to the federal

Eighth Amendment claim and remand the remaining state law claims to the Court

of Common Pleas of Centre County.

I.    Factual Background & Procedural History

      On July 4, 2018, when Claudio was housed in general population at SCI-

Benner, the prison went on administrative lockdown. (Doc. 1-2 ¶¶ 7-8). On July 6,

2018, Claudio was asked to leave his cell so correctional officers could search the

cell. (Id. at ¶ 9). After the correctional officers completed the search, Claudio
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 2 of 10




returned to his cell, slipped on debris left on the floor, and landed on the left side of

his leg. (Id. at ¶¶ 11-12). Claudio immediately requested medical attention and

defendant Ackerman arrived at his cell “shortly thereafter.” (Id. at ¶¶ 13-14).

Defendant allegedly stated that “[b]y looking at [Claudio’s] ankle[,] it appears to be

broken.” (Id. at ¶ 15). He then placed Claudio’s leg in an immobilizer brace and

gave him crutches and a wheelchair. (Id.) Claudio asserts that he asked defendant

“if he believes or th[i]nk[s] [his] ankle may be broken and should it be placed into a

cast.” (Id. at ¶ 16). Defendant responded, “maybe or not”, and advised Claudio that

his ankle would be reexamined the next day. (Id. at ¶ 17).

      On July 7, 2018, a physician assistant examined Claudio and ordered an x-ray

to be conducted once the prison was no longer on administrative lockdown. (Id. at ¶

18). Claudio alleges that the lockdown was lifted on July 9, 2018, but he continued

to walk on his leg for an additional four days. (Id. at ¶ 19).

      On July 17, 2018, another physician assistant examined Claudio’s leg and

ordered more x-rays. (Id. at ¶ 20).

      On July 25, 2018, defendant Ackerman spoke to Claudio and told him that the

x-rays showed a fracture of his left shinbone. (Id. at ¶ 21). Claudio alleges that he

requested a cast but was denied the same. (Id.)

      On September 27, 2018, another physician assistant allegedly told Claudio

that his leg was not healing correctly because it was not treated properly during the

early stages of his injury. (Id. at ¶¶ 23-24). The physician assistant also allegedly




                                            2
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 3 of 10




stated that his leg should have been placed in a cast and not an immobilizer. (Id. at

¶¶ 25-26).

       Claudio asserts that he continues to suffer from pain in his leg, ankle, and

shinbone, and is limited in performing work and recreational activities. (Id. at ¶¶

27-30).

       Defendant moves to dismiss the complaint on three grounds: (1) failure to

sufficiently plead deliberate indifference under the Eighth Amendment of the

United States Constitution and the Pennsylvania Constitution; (2) failure to obtain a

certificate of merit for the professional negligence claim, see PA. R. CIV. P. 1042.3;

and, (3) failure to exhaust administrative remedies.1 (Docs. 5, 6). The motion is fully

briefed and ripe for resolution.

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief can be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6),

the court must “accept as true all [factual] allegations in the complaint and all

reasonable inferences that can be drawn therefrom, and view them in the light most

favorable to the plaintiff.” Kanter v. Barella, 489 F.3d 170, 177 (3d Cir. 2007)

(quoting Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005)). Although the court is


       1
         Although the court placed the parties on notice that it may consider
exhaustion in its role as fact finder under Small v. Camden County, 728 F.3d 265 (3d
Cir. 2013), (Doc. 14) (citing Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018)), we
find that the Eighth Amendment claim can be resolved on the merits, and we do not
reach defendant’s argument regarding exhaustion of administrative remedies.


                                           3
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 4 of 10




generally limited in its review to the facts contained in the complaint, it “may also

consider matters of public record, orders, exhibits attached to the complaint and

items appearing in the record of the case.” Oshiver v. Levin, Fishbein, Sedran &

Berman, 38 F.3d 1380, 1384 n. 2 (3d Cir. 1994); see also In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).

      Federal notice and pleading rules require the complaint to provide “the

defendant notice of what the . . . claim is and the grounds upon which it rests.”

Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint in the

face of a Rule 12(b)(6) motion, the court must conduct a three-step inquiry. See

Santiago v. Warminster Twp., 629 F.3d 121, 130-31 (3d Cir. 2010). In the first step,

“the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’”

Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal

elements of a claim should be separated; well-pleaded facts must be accepted as

true, while mere legal conclusions may be disregarded. Id.; see also Fowler v.

UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Once the well-pleaded factual

allegations have been isolated, the court must determine whether they are sufficient

to show a “plausible claim for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550

U.S. at 556); Twombly, 550 U.S. at 555 (requiring plaintiffs to allege facts sufficient

to “raise a right to relief above the speculative level”). A claim “has facial

plausibility when the plaintiff pleads factual content that allows the court to draw




                                            4
       Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 5 of 10




the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

III.   Discussion

       A.    Eighth Amendment Deliberate Indifference Claim

       Claudio alleges that defendant was deliberately indifferent to his serious

medical need, in violation of the Eighth Amendment, for failing to adequately treat

his leg injury. (Doc. 1-2). The Eighth Amendment prohibits the infliction of cruel

and unusual punishment on prisoners. Fuentes v. Wagner, 206 F.3d 335, 344 (3d

Cir. 2000). In the context of medical care, the Eighth Amendment “requires prison

officials to provide basic medical treatment to those whom it has incarcerated.”

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). To establish an Eighth

Amendment claim based on a prison’s denial of medical care, an inmate must allege

acts or omissions by prison officials that were sufficiently harmful to establish

deliberate indifference to a serious medical need. See Spruill v. Gillis, 372 F.3d 218,

235 (3d Cir. 2004); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir.

2003). The relevant inquiry is whether the defendant: (1) was subjectively

deliberately indifferent (2) to the plaintiff’s objectively serious medical needs.

Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); Chavarriaga v. N.J. Dep’t of Corr.,

806 F.3d 210, 226 (3d Cir. 2015).

       The “deliberate indifference” prong of the applicable Eighth Amendment

analysis requires that the defendant actually know of and disregard “an excessive

risk to inmate health or safety.” Farmer, 511 U.S. at 837. Circumstantial evidence




                                            5
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 6 of 10




can establish subjective knowledge on the part of the defendant if it shows that the

excessive risk was so obvious that the official must have known about it. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at 842).

The Third Circuit has found deliberate indifference when a prison official: “(1)

knows of a prisoner’s need for medical treatment but intentionally refuses to

provide it; (2) delays necessary medical treatment based on a non-medical reason;

or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse, 182 F.3d at 197.

      The second prong of the Eighth Amendment inquiry is whether the plaintiff’s

medical needs were serious. A serious medical need is “one that has been

diagnosed by a physician as requiring treatment or one that is so obvious that a lay

person would easily recognize the necessity for a doctor’s attention.” Monmouth

Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). Not every

condition is a serious medical need; instead, the serious medical need element

contemplates a condition of urgency, namely, one that may produce death,

degeneration, or extreme pain. See id.

      Moreover, because only egregious acts or omissions can violate this standard,

mere medical malpractice cannot result in an Eighth Amendment violation. White

v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990); Estelle v. Gamble, 429 U.S. 97, 106

(1976) (“[M]edical malpractice does not become a constitutional violation merely

because the victim is a prisoner.”). The Supreme Court has held that negligence or

inadvertence alone do not rise to the level of a constitutional violation. Whitley v.




                                           6
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 7 of 10




Albers, 475 U.S. 312 (1986). The Supreme Court has also noted that “[l]ack of due

care suggests no more than a failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986). Where a state of mind is

relevant, the complaint is inadequate if it merely contains conclusory allegations

describing the requisite state of mind such as “intentionally” or “recklessly”

without supporting factual allegations. Wilson v. Seiter, 501 U.S. 294 (1991).

      Additionally, prison medical authorities are given considerable latitude in the

diagnosis and treatment of inmate patients, see Young v. Kazmerski, 266 F. App’x

191, 194 (3d Cir. 2008), and a doctor’s disagreement with the professional judgment

of another doctor is not actionable under the Eighth Amendment. See White, 897

F.2d at 108-10. Furthermore, it is well-settled that an inmate’s dissatisfaction with a

course of medical treatment, standing alone, does not give rise to a viable Eighth

Amendment claim. See Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d

Cir. 1990) (“[A]s long as a physician exercises professional judgment his behavior

will not violate a prisoner’s constitutional rights.”); Pearson v. Prison Health Servs.,

850 F.3d 528, 535 (3d Cir. 2017) (“[W]hen medical care is provided, we presume that

the treatment of a prisoner is proper absent evidence that it violates professional

standards of care.”).

      While housed in the general population at SCI-Benner, Claudio alleges that

that the prison went on administrative lockdown and he was asked to leave his cell

so correctional officers could search the cell. (Doc. 1-2 at ¶¶ 7-9). After the search

was completed, Claudio returned to his cell, slipped and fell on debris on the floor,




                                           7
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 8 of 10




and injured his leg. (Id. at ¶¶ 11-12). Claudio claims that he immediately requested

medical attention. (Id. at ¶ 13). Shortly thereafter, defendant Ackerman arrived at

Claudio’s cell, examined his leg, placed his leg in an immobilizer brace, provided

crutches and a wheelchair, and advised Claudio that he would be reexamined the

following morning. (Id. at ¶¶ 14-15, 17). On July 25, 2018, defendant again treated

Claudio and informed him that x-rays showed a fracture of the shinbone on his left

leg. (Id. at ¶ 21). During that visit, Claudio allegedly requested a cast, but

defendant did not place his leg in a cast. (Id.) Claudio maintains that his leg should

have been placed in a cast, rather than an immobilizer brace. (Id. at ¶¶ 25, 30).

      The court concludes that Claudio’s allegations amount to, at most, a

disagreement with defendant’s decision not to place his leg in a cast, but rather, to

place his leg in an immobilizer brace. A showing of deliberate indifference requires

more. See Brown, 903 F.2d at 278; Pearson, 850 F.3d at 535. Claudio’s own

allegations provide that he received immediate medical attention and was treated

by defendant Ackerman, as well as other physician assistants. Claudio’s

dissatisfaction with his medical treatment decisions simply does not rise to a

constitutional violation. The most that can be said of Claudio’s claim is that it

asserts that defendant’s professional judgment was deficient. As articulated above,

this is not enough to rise to the level of a constitutional violation and courts will not

second guess whether a particular course of treatment is adequate or proper. See

Parham v. Johnson, 126 F.3d 454, 458 n.7 (3d Cir. 1997) (quoting Inmates of

Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979)); Spruill, 372 F.3d at




                                            8
      Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 9 of 10




235 (holding that “mere disagreement as to the proper medical treatment” is

insufficient to state a constitutional violation). Moreover, there is no indication that

defendant’s actions were based on an ulterior motive beyond providing routine

patient care. See Spruill, 372 F.3d at 237 (noting that in order to state a deliberate

indifference claim, a plaintiff should in some way “connect[ ] his factual allegations

to the alleged mental states” of the defendants). Accordingly, the court will grant

defendant’s motion to dismiss the federal Eighth Amendment Claim.

      B.     State Law Claims

      Claudio asserts two additional state law claims. A district court, in its

discretion, may decline to exercise supplemental jurisdiction over state law claims if

the district court dismisses those claims over which it has original jurisdiction. See

28 U.S.C. § 1367(c)(3); Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009). The court

declines to exercise supplemental jurisdiction over Claudio’s state law claims and

will remand this action to the Court of Common Pleas of Centre County,

Pennsylvania, for further proceedings.

IV.   Leave to Amend

      When a complaint fails to present a prima facie case of liability, district courts

must generally grant leave to amend before dismissing the complaint. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d

113, 116-17 (3d Cir. 2000). Specifically, the Third Circuit Court of Appeals has




                                           9
     Case 1:20-cv-00434-CCC-CA Document 17 Filed 02/12/21 Page 10 of 10




admonished that when a complaint is subject to dismissal for failure to state a claim,

courts should liberally grant leave to amend “unless such an amendment would be

inequitable or futile.” Phillips, 515 F.3d at 245 (citing Alston v. Parker, 363 F.3d 229,

235 (3d Cir. 2004)). For the reasons set forth above, Claudio’s federal Eighth

Amendment claim against defendant Ackerman is legally and factually flawed; thus,

the court concludes that curative amendment would be futile with respect to this

claim.

V.       Conclusion

         We will grant defendant’s motion (Doc. 5) to dismiss in part. We will remand

this matter to the Court of Common Pleas of Centre County, Pennsylvania, for

further proceedings on Claudio’s remaining claims. An appropriate order shall

issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:         February 12, 2021
